Citation Nr: 1521198	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  01-06 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiac disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:  The American Legion	


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a
January 2003 rating decision issued by the Department of Veterans Affairs VA
Regional Office RO m Montgomery Alabama, which, in relevant part, denied
entitlement to service connection for left shoulder osteoarthritis and for heart
palpitations.

The Board previously remanded these claims for further development in May 2009,
July 2010, May 2012, April 2013, and November 2013.  In July 2010, the Board additionally denied claims of entitlement to service connection for a chronic liver disease including hepatitis C, a kidney disorder, depression, left hip arthritis, and hypertension; reopened and remanded a claim of entitlement to service connection for residuals of an ankle injury; and remanded claims of entitlement to service connection for a gastrointestinal disorder, bronchitis, and hemorrhoids.  

In the May 2012 decision, the Board granted service connection for a left ankle
Disability, a gastrointestinal disease, a lung disease, and hemorrhoids.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2013 remand, the Board concluded that the report of a June 2012 VA cardiac examination was inadequate.  It specified that the examiner did not comment on the significance of previously diagnosed cardiomegaly, left ventricular hypertrophy, ST elevation on multiple EKG reports, and bradycardia, or the association of these findings, if any, with noted in-service complaints of chest pain and heart palpitations.  The Board noted that multiple complaints of chest pain were noted in the Veteran's service treatment records including in July 1970 and November 1971, and reports of chest pain and pressure on his report of medical history in March 1971.  The Board also noted that post-service instances of potentially cardiac-associated complaints and findings were noted as follows:  the Veteran was noted to complain of chest pain in a March 1983 VA clinical record; a February 1985 VA hospitalization report indicated that a chest X-ray showed some cardiac enlargement, and an EKG showed sinus bradycardia and moderate voltage criteria for LVH; a November 1993 VA medical certificate noted the Veteran's contention of having heart problems and chest pain; a March 1994 VA clinical report noted the Veteran's complaints of having chest pain for many years; a July 2001 chest X-ray report indicated findings of cardiomegaly without congestive heart failure; multiple EKG reports have indicated voltage criteria for LVH and ST elevation; and most recently in November 2010 the Veteran was found to have an abnormal EKG, possibly indicative of a myocardial infarction.  The Board noted that although it was ultimately determined that he likely had not had an acute coronary syndrome, his aorta was noted to be slightly enlarged.  The Board concluded that clarification should be sought from the examiner who provided the June 2012 examination.

On VA examination in May 2014, the examiner provided diagnoses of stable angina, sinus bradycardia, and cardiomegaly to include left ventricle and atrial enlargement.  He also noted that the Veteran had experienced palpitations since childhood, based on the Veteran's report of such.  The Veteran also reported that he had chest pain prior to enlistment, and that it became more frequent during service.  The examiner concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She reasoned the following:

The claimant was in service from 1969 to 1972.  He was a cook and was not in any combat.  He states he had chest pain as a child and was told he had a murmur.  He had noted chest pain in 1969, 1971, and 1972.  He was released from service with an honorable discharge.  He has continued to complain of chest pain and has had numerous test [sic].  Some of the tests indicate an enlarge [sic] heart as others do not.  The last test [sic] that were completed for this exam noted an abnormal EKG with LVH and Bradycardia.  The ECHO noted moderate left and right atrial enlargement but chest X-ray was normal.  This claimant clearly had palpations prior to joining the service.  He currently takes medication to control this condition and states as long as he take [sic] the medication he has no problems.  Based on all this information, the claimed condition was less likely than not less than 50% probability incurred or caused by military service.

Unfortunately, this examiner's rationale fails to adequately discuss the medical principles underlying her conclusion that the Veteran's in-service symptoms are not related to his current heart diagnoses.  Moreover, she did not address how the current cardiac findings might relate to the Veteran's in-service and postservice reports of chest pain and heart palpitations.  As such, the examination should be returned for clarification.  

Review of the electronic record reveals that there are two electronic files that are labeled "BVA Decision", one with a receipt date of  September 30, 1998, and another with a receipt date of September 30, 2012.  The first file consists of 587 pages and contains not a Board decision, but various documents to include service treatment records, VA correspondence, VA treatment records, rating decisions, and appeal documents.  It appears that this electronic file contains multiple volumes of the Veteran's formerly paper claims file.  The second file consists of consists of 448 pages and contains mainly VA treatment records.  On remand, these documents should be properly scanned and labeled to allow for appellate review.  

In light of the above-described problems with the electronic record, the Board has determined that a decision on the issue of entitlement to service connection for a left shoulder disability should be held in abeyance until the record is ready for appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Take necessary corrective action to ensure that the electronic files labeled as "BVA Decisions" with receipt dates of September 30, 1998 and September 30, 2012 are properly scanned and labeled in the electronic record, to account for the actual contents.  

2.  Upon completion of the above, contact the examiner who conducted the May 2014 VA heart examination and provide her with access to the Veteran's electronic record.  If the May 2014 examiner is unavailable, the request should be forwarded to a similarly qualified clinician.  Only if the selected clinician determines that an additional examination is required, such should be scheduled.

Upon review of the claims file and examination if deemed necessary, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater
Probability) that any cardiac disability diagnosed during
the pendency of the Veteran's claim had its clinical onset during active service or is otherwise the result of a disease or injury in service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

In discussing her rationale, the examiner should specifically address the evidence of record, including chest X-rays, EKGs, and echocardiograms diagnosing cardiomegaly, left ventricular hypertrophy, and sinus bradycardia, and showing ST elevation.  The examiner must specifically address the significance if any of these clinical findings and whether or not they are indicative of cardiac disability.  The examiner should additionally address how these findings relate to the Veteran's in-service and postservice reports of chest pain and heart palpitations.  

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  Review the examiner's report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Thereafter, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




